Exhibit 10.40

SUBSCRIPTION AGREEMENT

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN. THE
PURCHASE OF THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

Harvest Natural Resources, Inc.

1177 Enclave Parkway, Suite 300

Houston, Texas 77077

Ladies and Gentlemen:

The undersigned purchaser (the “Purchaser”) understands that Harvest Natural
Resources, Inc., a corporation organized under the laws of Delaware (the
“Company”), is offering shares of its common stock, par value $0.01 per share
(“Common Stock”), in a private placement. The Purchaser further understands that
the offering is being made without registration of the Shares (as defined below)
under the Securities Act of 1933, as amended (the “Securities Act”), or any
securities law of any state of the United States or of any other jurisdiction,
and is being made only to “accredited investors” (as defined in Rule 501 of
Regulation D under the Securities Act).

1. Subscription. Subject to the terms and conditions hereof, the Purchaser
hereby subscribes for 400,000 shares of Common Stock (the “Shares”) at a
purchase price of $3.15 per share (the “Per Share Purchase Price”) for an
aggregate purchase price of $1,260,000.00 (the “Aggregate Purchase Price”),
which is payable as described in Section 4 hereof. The Purchaser acknowledges
that the Shares will be subject to restrictions on transfer as set forth in this
subscription agreement (the “Subscription Agreement”).

2. Acceptance of Subscription and Issuance of Shares. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
Purchaser at the Closing referred to in Section 3 hereof. Subscriptions need not
be accepted in the order received, and the Shares may be allocated among
subscribers. Notwithstanding anything in this Subscription Agreement to the
contrary, the Company shall have no obligation to issue any of the Shares to any
person who is a resident of a jurisdiction in which the issuance of Shares to
such person would constitute a violation of the securities, “blue sky” or other
similar laws of such jurisdiction (collectively referred to as the “State
Securities Laws”).

3. The Closing. The closing of the purchase and sale of the Shares (the
“Closing’’) shall take place at the offices of Fulbright & Jaworski LLP, 1301
McKinney, Suite 5100, Houston, Texas 77010, at 9:00 a.m. central time on
November 26, 2013, or at such other time and place as the Company may designate
by notice to the Purchaser (such date, the “Closing Date”).



--------------------------------------------------------------------------------

4. Payment for Shares. The Aggregate Purchase Price for the Shares shall be
received by the Company from the Purchaser by wire transfer of immediately
available funds or other means approved by the Company in the amount as set
forth in Section 1 hereto. The Company shall deliver or cause to be delivered
the Shares to the Purchaser at the Closing bearing an appropriate legend
referring to the fact that the Shares were sold in reliance upon an exemption
from registration under the Securities Act.

5. Representations and Warranties of the Company. As of the date of this
Subscription Agreement and on and as of the Closing Date, the Company represents
and warrants that:

(a) Existence. The Company is a corporation duly formed, validly existing and in
good standing under the laws of the State of Delaware, with full power and
authority to conduct its business as it is currently being conducted and to own
its assets and has secured any other authorizations, approvals, permits and
orders required by applicable law, rule or regulation for the conduct by the
Company of its business as it is currently being conducted.

(b) Authority. The Company has the corporate power and authority to enter into
this Subscription Agreement and to perform and to discharge its obligations
hereunder. This Subscription Agreement has been duly authorized, executed and
delivered by the Company, and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

(c) Valid Issuance of Shares. The Shares have been duly authorized and, when
issued, delivered and paid for in the manner set forth in this Subscription
Agreement, will be validly issued, fully paid and non-assessable and will be
free and clear of any and all liens, encumbrances and restrictions on transfer,
other than restrictions on transfer set pursuant to applicable state and federal
securities laws.

(d) Company SEC Documents. The Company has filed with the United States
Securities and Exchange Commission (the “SEC”) all forms, registration
statements, reports, schedules and statements required to be filed by it under
the Securities Exchange Act of 1934, as amended from time to time, and the rules
and regulations of the SEC promulgated thereunder (the “Exchange Act”) or the
Securities Act (all such documents filed on or prior to the date of this
Subscription Agreement, collectively, the “Company SEC Documents”). The Company
SEC Documents, including any audited or unaudited financial statements and any
notes thereto or schedules included therein (the “Company Financial
Statements”), at the time filed (in the case of registration statements, solely
on the dates of effectiveness) (except to the extent corrected by a subsequently
filed Company SEC Document filed prior to the date of this Subscription
Agreement) (i) did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be,
(iii) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto (iv) were prepared in accordance with generally accepted
accounting principles in the United States of America in effect from time to
time (“GAAP”) applied on a consistent basis during the periods involved (except
as may be indicated in the notes thereto or, in the case

 

2



--------------------------------------------------------------------------------

of unaudited statements, as permitted by Form 10-Q of the SEC) and (v) fairly
presented (subject in the case of unaudited statements to normal, recurring and
year-end audit adjustments) in all material respects the consolidated financial
position and status of the business of the Company as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended. UHY LLP is the independent registered public accounting firm with respect
to the Company and has not resigned or been dismissed as independent registered
public accountants of the Company as a result of or in connection with any
disagreement with the Company on any matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedures.

(e) No Material Adverse Change. Except as set forth in or contemplated by the
Company SEC Documents, since September 30, 2013, the Company has conducted its
business in the ordinary course, consistent with past practice, and there has
been no (i) change that has had or would reasonably be expected to have a
Company Material Adverse Effect (as defined below), (ii) acquisition or
disposition of any material asset by the Company or any of its subsidiaries or
any contract or arrangement therefor, otherwise than for fair value in the
ordinary course of business, (iii) material change in the Company’s accounting
principles, practices or methods or (iv) incurrence of material indebtedness.
For purposes of this Subscription Agreement, “Company Material Adverse Effect”
shall mean any material or adverse effect on (i) the assets, liabilities,
financial condition, business, operations, prospects or affairs of the Company
and its subsidiaries, taken as a whole, other than those occurring as a result
of general economic or financial conditions or other developments that are not
unique to and do not have a disproportionate impact on the Company and its
subsidiaries but also affect other persons who participate in or are engaged in
the lines of business of which the Company and its subsidiaries participate or
are engaged, (ii) the ability of the Company and its subsidiaries taken as a
whole, to carry out their business as of the date of this Subscription Agreement
or to meet their obligations under this Subscription Agreement or any other
agreement and instrument being executed in connection with this Subscription
Agreement (collectively, the “Transaction Documents”) on a timely basis or
(iii) the ability of the Company to consummate the transactions contemplated by
the Transaction Documents (collectively, the ‘‘Transactions”).

(f) Litigation. Except as set forth in the Company SEC Documents, there is no
action pending or, to the knowledge of the Company, contemplated or threatened
against the Company or any of its subsidiaries or any of their respective
officers, directors, properties or assets, which (individually or in the
aggregate) reasonably would be expected to have a Company Material Adverse
Effect or which challenges the validity of any of the Transaction Documents or
the consummation of the transactions contemplated hereby and thereby.

(g) No Conflicts. The execution, delivery and performance by the Company of this
Subscription Agreement, the other Transaction Documents, and compliance by the
Company with the terms and provisions hereof and thereof, do not and will not
(a) violate any provision of any applicable law, rule, regulation, permit,
determination or award having applicability to the Company or any of its
subsidiaries or any of their respective properties or assets, (b) conflict with
or result in a violation of any provision of the Company’s governing documents
or any other organizational documents of any of the Company’s subsidiaries,
(c) require any consent, approval or notice under or result in a violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation

 

3



--------------------------------------------------------------------------------

or acceleration) under (i) any note, bond, mortgage, license, or loan or credit
agreement to which the Company or any of its subsidiaries is a party or by which
the Company or any of its subsidiaries or any of their respective properties or
assets may be bound or (ii) any other agreement, instrument or obligation, or
(d) result in or require the creation or imposition of any lien upon or with
respect to any of the properties or assets now owned or hereafter acquired by
the Company or any of its subsidiaries.

(h) Compliance with Laws. Neither the Company nor any of its subsidiaries is in
violation of any judgment, decree or order or any applicable law, rule or
regulation, except as would not, individually or in the aggregate, have a
Company Material Adverse Effect. Neither the Company, nor any of its
subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of its subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

(i) Approvals. Except as contemplated by this Agreement, no authorization,
consent, approval, waiver, license, qualification or written exemption from, nor
any filing, declaration, qualification or registration with, any governmental
authority or any other person is required in connection with the execution,
delivery or performance by the Company of any of the Transaction Documents to
which it is a party.

(j) Capitalization. The Company currently has 40,409,546 shares of Common Stock
outstanding.

(k) Most Favored Terms. In the last 30 days, the Company has not entered into
any other agreement related to the sale, transfer or other disposition of its
Common Stock (any such agreement, the “Other Agreement”) with any other
purchaser (any such purchaser, the “Other Purchaser”) that is in any respect
more favorable to the Other Purchaser than this Subscription Agreement is to the
Purchaser, including , without limitation, with respect to: (i) the Per Share
Purchase Price of the Common Stock (including through the payment of any fees to
such Other Purchaser), (ii) representations and warranties made by the Company
or the Other Purchaser, (iii) conditions precedent to closing the transactions
that are subject to this Subscription Agreement, (iv) covenants or other
agreements of the Company or the Purchaser relating to restrictions on
transferability of the acquired Common Stock; (v) termination rights by the
Company or the Purchaser; and (vi) indemnification obligations by or to the
Company or the Purchaser.

6. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to and covenants with the Company that:

 

4



--------------------------------------------------------------------------------

(a) General.

(i) The Purchaser has all requisite authority to purchase the Shares, enter into
this Subscription Agreement and to perform and to discharge its obligations
hereunder, and such purchase will not contravene any law, rule or regulation
binding on the Purchaser or any investment guideline or restriction applicable
to the Purchaser. The purchase of the Shares does not require any consent,
approval or notice under any law or regulation applicable to Purchaser, or any
agreement by which Purchaser is bound, except as would not reasonably be
expected to prevent Purchaser from performing its obligations hereunder.

(ii) This Subscription Agreement has been duly authorized, executed and
delivered by the Purchaser, and constitutes a valid and binding obligation of
the Purchaser enforceable against the Purchaser in accordance with its terms.

(iii) The Purchaser is domiciled in the jurisdiction set forth on the signature
page hereto and is not acquiring the Shares as a nominee or agent or otherwise
for any other person.

(b) Information Concerning the Company.

(i) The Purchaser and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Shares that have been requested
by the Purchaser. The Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Purchaser or its advisors,
if any, or its representatives shall modify, amend or affect the Purchaser’s
right to rely on the Company’s representations and warranties contained herein.
The Purchaser understands that its investment in the Shares involves a high
degree of risk and is able to afford a complete loss of such investment. The
Purchaser has sought such accounting, legal and tax advice from persons other
than the Company as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares.

(ii) The Purchaser confirms that it is not relying on any communication (written
or oral) of the Company or any of its affiliates, as investment advice or as a
recommendation to purchase the Shares. It is understood that information and
explanations related to the terms and conditions of the Shares provided by the
Company or any of its affiliates shall not be considered investment advice or a
recommendation to purchase the Shares, and that neither the Company nor any of
its affiliates is acting or has acted as an advisor to the Purchaser in deciding
to invest in the Shares. The Purchaser acknowledges that neither the Company nor
any of its affiliates has made any representation regarding the proper
characterization of the Shares for purposes of determining the Purchaser’s
authority to invest in the Shares.

(iii) The Purchaser is familiar with the business and financial condition and
operations of the Company.

(iv) The Purchaser understands that, unless the Purchaser notifies the Company
in writing to the contrary at or before the Closing, each of the Purchaser’s
representations and warranties contained in this Subscription Agreement will be
deemed to have been reaffirmed and confirmed as of the Closing, taking into
account all information received by the Purchaser.

 

5



--------------------------------------------------------------------------------

(v) The Purchaser acknowledges that the Company has the right in its sole and
absolute discretion to abandon this private placement at any time prior to the
completion of the offering. This Subscription Agreement shall thereafter have no
force or effect and the Company shall return the previously paid subscription
price of the Shares, without interest thereon, to the Purchaser.

(vi) The Purchaser understands that no federal or state agency has passed upon
the merits or risks of an investment in the Shares or made any finding or
determination concerning the fairness or advisability of this investment.

(c) Status of Purchaser.

(i) The Purchaser has such knowledge, skill and experience in business,
financial and investment matters that the Purchaser is capable of evaluating the
merits and risks of an investment in the Shares. With the assistance of the
Purchaser’s own professional advisors, to the extent that the Purchaser has
deemed appropriate, the Purchaser has made its own legal, tax, accounting and
financial evaluation of the merits and risks of an investment in the Shares and
the consequences of this Subscription Agreement. The Purchaser has considered
the suitability of the Shares as an investment in light of its own circumstances
and financial condition and the Purchaser is able to bear the risks associated
with an investment in the Shares and its authority to invest in the Shares.

(ii) The Purchaser is an “accredited investor” as defined in Rule 501(a) under
the Securities Act. The Purchaser agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Shares. Any information that has been furnished or that
will be furnished by the Purchaser to evidence its status as an accredited
investor is accurate and complete, and does not contain any misrepresentation or
material omission.

(d) Restrictions on Transfer or Sale of Shares. As applies to the Purchaser:

(i) The Purchaser is acquiring the Shares solely for the Purchaser’s own
account, for investment purposes, and not with a view to, or for resale in
connection with, any distribution of the Shares. The Purchaser understands that
the Shares have not been registered under the Securities Act or any State
Securities Laws by reason of specific exemptions under the provisions thereof
which depend in part upon the investment intent of the Purchaser and of the
other representations made by the Purchaser in this Subscription Agreement. The
Purchaser understands that the Company is relying upon the representations and
agreements contained in this Subscription Agreement (and any supplemental
information) for the purpose of determining whether this transaction meets the
requirements for such exemptions.

 

6



--------------------------------------------------------------------------------

(ii) The Purchaser understands that the Shares are “restricted securities” under
applicable federal securities laws and that the Securities Act and the rules of
the SEC provide in substance that the Purchaser may dispose of the Shares only
pursuant to an effective registration statement under the Securities Act or an
exemption therefrom and the Purchaser understands that the Company has no
obligation or intention to register any of the Shares, or to take action so as
to permit sales pursuant to the Securities Act (including Rule 144 thereunder).
Accordingly, the Purchaser understands that under the SEC’s rules, the Purchaser
may dispose of the Shares principally only in “private placements” which are
exempt from registration under the Securities Act, in which event the transferee
will acquire “.restricted securities” subject to the same limitations as in the
hands of the Purchaser. Consequently, the Purchaser understands that the
Purchaser must bear the economic risks of the investment in the Shares for an
indefinite period of time.

(iii) The Purchaser agrees: (A) that the Purchaser will not sell, assign,
pledge, give, transfer or otherwise dispose of the Shares or any interest
therein, or make any offer or attempt to do any of the foregoing, except
pursuant to a registration of the Shares under the Securities Act and all
applicable State Securities Laws, or in a transaction which is exempt from the
registration provisions of the Securities Act and all applicable State
Securities Laws; (B) that the certificates representing the Shares will bear a
legend making reference to the foregoing restrictions; and (C) that the Company
and its affiliates shall not be required to give effect to any purported
transfer of such Shares except upon compliance with the foregoing restrictions.

(iv) The Purchaser acknowledges that neither the Company nor any other person
offered to sell the Shares to it by means of any form of general solicitation or
advertising, including but not limited to: (A) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or (B) any seminar or meeting whose
attendees were invited by any general solicitation or general advertising.

7. Covenants of the Company and the Purchaser.

(a) Use of Proceeds. The Company agrees to use the net proceeds from the sale of
the Shares solely for working capital and general corporate purposes.

(b) NYSE Listing of Shares. Promptly following the date of this Subscription
Agreement, the Company will submit an additional listing application to The New
York Stock Exchange (the “NYSE”) with respect to the Shares. The Company will
maintain the listing of the currently outstanding Common Stock on the NYSE and,
once the Shares are listed on the NYSE, will maintain such listing.

(c) Regulatory Filings. The Company shall, on or before 8:30 a.m., New York
time, on the first business day following the Closing, issue a press release
disclosing all material terms of the transactions contemplated herein, in the
Transaction Documents and in any Other Agreements executed and consummated
concurrently with this Subscription Agreement and not previously disclosed to
the public. Thereafter, the Company shall timely file any filings and notices
required by the SEC or applicable law with respect to the transactions
contemplated hereby. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of the Purchaser, or include the name of the
Purchaser in any press release, without the prior written consent of the
Purchaser.

 

7



--------------------------------------------------------------------------------

(d) Most Favored Terms. For a period of 30 days after the date hereof, the
Company will not enter into any Other Agreement, or amend any Other Agreement,
with any other purchaser (any such purchaser, the “Other Purchaser”) so that the
Other Agreement is in any respect more favorable to the Other Purchaser than
this Subscription Agreement is to the Purchaser, including, without limitation,
with respect to: (i) the Per Share Purchase Price of the Common Stock (including
through the payment of any fees to such Other Purchaser), (ii) representations
and warranties made by the Company or the Other Purchaser, (iii) conditions
precedent to closing the transactions that are subject to this Subscription
Agreement, (iv) covenants or other agreements of the Company or the Purchaser
relating to restrictions on transferability of the acquired Common Stock;
(v) termination rights by the Company or the Purchaser; and (vi) indemnification
obligations by or to the Company or the Purchaser.

(e) Further Assurances. Each of the Company and the Purchaser agrees to use its
commercially reasonable efforts to promptly take or cause to be taken all action
and to promptly do or cause to be done all things necessary, proper or advisable
under applicable law, rule or regulation to consummate and make effective the
Transactions. Without limiting the foregoing, the Company and the Purchaser
will, and the Company shall cause each of its subsidiaries to, use its
commercially reasonable efforts to make all filings and obtain all consents of
governmental authorities that may be necessary or, in the reasonable opinion of
the Purchaser or the Company, as the case may be, advisable for the consummation
of the Transactions and the other Transaction Documents.

(f) Registration Rights. If at any time prior to the one year anniversary of the
Closing, the Company grants registration rights to any third party, or files a
registration statement on Form S-1 or S-3, in each case, relating to the
Company’s Common Stock, the Company agrees to grant the Purchaser substantially
identical registration rights (excluding the ability to make registration
demands), or include the Shares in such registration statement upon terms
customarily found in a registration rights agreement.

8. Conditions to Obligations of the Purchaser and the Company.

(a) The obligations of the Purchaser and the Company to consummate the issuance,
sale and purchase of the Shares are subject to the satisfaction at or prior to
the Closing of the following conditions precedent (any or all of which may be
waived by a particular party on behalf of itself in writing, in whole or in
part, to the extent permitted by applicable law):

(i) no law, rule or regulation shall have been enacted or promulgated, and no
action shall have been taken, by any governmental authority of competent
jurisdiction which in any way restrains, precludes, enjoins or otherwise
prohibits the consummation of the Transactions or makes the Transactions
illegal; and

(ii) there shall not be pending any action by any governmental authority seeking
to restrain, preclude, enjoin or prohibit the Transactions.

 

8



--------------------------------------------------------------------------------

(b) The obligations of the Purchaser to purchase and pay for the Shares are
subject to the satisfaction at or prior to the Closing of the following
conditions precedent:

(i) the representations and warranties of the Company contained in this
Subscription Agreement that are qualified by materiality or Company Material
Adverse Effect shall be true and correct when made and as of the Closing, all
other representations and warranties (other than Section 5(j)) of the Company
shall be true and correct in all material respects when made and as of the
Closing and the representation and warranty made in Section 5(j) shall be true
and correct in all respects, in each case as though made at and as of the
Closing;

(ii) the Company shall have performed and complied with the covenants and
agreements contained in this Subscription Agreement in all material respects
that are required to be performed and complied with by the Company on or prior
to the Closing;

(iii) since the date of this Subscription Agreement, no Company Material Adverse
Effect shall have occurred and be continuing;

(iv) the NYSE shall have approved the listing application with respect to the
Shares and no notice of delisting from the NYSE shall have been received by the
Company with respect to the Common Stock;

(v) the Company shall have delivered, or caused to be delivered, to the
Purchaser at the Closing, the Company’s closing deliverables described in
Section 9 of this Subscription Agreement;

(vi) prior to or concurrent with the Closing, the Company shall have consummated
transactions with other purchasers for the issuance, sale and purchase of no
less than 1,300,000 additional shares of Common Stock (excluding the Shares) at
a purchase price no less than the Per Share Purchase Price; and

(vii) the Closing shall have occurred on or prior to the Termination Date.

(c) The obligations of the Company to sell the Shares are subject to the
satisfaction at or prior to the Closing of the following conditions precedent:

(i) the representations and warranties of the Purchaser contained in this
Subscription Agreement that are qualified by materiality shall be true and
correct when made and as of the Closing and all other representations and
warranties of the Purchaser contained in this Subscription Agreement shall be
true and correct in all material respects when made and as of the Closing, in
each case as though made at and as of the Closing; and

(ii) the Purchaser shall have performed and complied with the covenants and
agreements contained in this Subscription Agreement in all material respects
that are required to be performed and complied with by the Purchaser on or prior
to the Closing.

 

9



--------------------------------------------------------------------------------

9. Company Closing Deliverables. At or prior to the Closing, the Company will
deliver, or cause to be delivered, to the Purchaser:

(a) a certificate of the Secretary of the Company, dated as of the Closing, in
substantially the form attached to this Subscription Agreement as Exhibit A; and

(b) an opinion addressed to the Purchaser from outside legal counsel to the
Company in substantially the form attached to this Subscription Agreement as
Exhibit B.

10. Legend. The certificates representing the Shares sold pursuant to this
Subscription Agreement will be imprinted with a legend in substantially the
following form:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

11. Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be amended, modified, waived, discharged or terminated except by an
instrument in writing, signed by the party against whom any such amendment,
modification, waiver, discharge or termination is sought.

12. Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the Purchaser without the prior written
consent of the other party; provided that the Purchaser shall be permitted to
assign this Subscription Agreement to an affiliate or a third party which
purchases the Shares from the Purchaser in a private transaction.

13. Termination. Notwithstanding anything herein to the contrary, this
Subscription Agreement shall automatically terminate if the Closing shall not
have occurred on or before 5:00 P.M. (New York Time) on November 27, 2013 (such
date, the “Termination Date”). In the event of the termination of this
Subscription Agreement as provided in this Section 13, this Subscription
Agreement shall forthwith become null and void and there shall be no liability
on the part of any party hereto; provided that nothing herein shall relieve any
party from any liability or obligation with respect to any willful breach of
this Subscription Agreement.

14. Waiver of Jury Trial. THE PARTIES HERETO IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS.

 

10



--------------------------------------------------------------------------------

15. Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Shares by the Purchaser
(“Proceedings”), the parties hereto irrevocably submit to the jurisdiction of
the federal or state courts located in the Borough of Manhattan in New York
City, which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.

16. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

17. Section and Other Headings. The section and other headings contained in this
Subscription Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Subscription Agreement.

18. Counterparts. This Subscription Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

19. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid or by facsimile transmission (with receipt of successful and full
transmission) to the following addresses (or such other address as either party
shall have specified by notice in writing to the other):

 

If to the Company:    Harvest Natural Resources, Inc.    1177 Enclave Parkway,
Suite 300    Houston, Texas 77077    Facsimile:     281 899 5702    Attention:
    General Counsel with a copy to:    Fulbright & Jaworski LLP    2200 Ross
Avenue, Suite 2800    Dallas, Texas 75201-2784    Facsimile:     214 855 8200   
Attention:     Harva R. Dockery If to the Purchaser:    MSD Credit Opportunity
Master Fund, L.P.    c/o MSDC Management, L.P.    645 Fifth Avenue, 21st Floor
   New York, NY 10022    Facsimile:     (212) 303-1772    Attention:
    Marcello Liguori

 

11



--------------------------------------------------------------------------------

20. Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

21. Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive the acceptance of the subscription by the
Company.

22. Notification of Changes. The Purchaser and the Company hereby covenant and
agree to notify the other party upon the occurrence of any event prior to the
Closing which would cause any representation, warranty, or covenant of the
Purchaser or the Company, as applicable, contained in this Subscription
Agreement to be false or incorrect.

23. Severability. If any term or provision of this Subscription Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Subscription Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

24. Entire Agreement. This Subscription Agreement and the other transaction
documents sets forth the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understanding between the parties hereto with respect to the
transactions contemplated hereby.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has executed this Subscription Agreement this
25th of November, 2013.

 

PURCHASER: MSD Credit Opportunity Master Fund, L.P. By   /s/ Marcello Liguori
Name:   Marcello Liguori Title:   Managing Director

State/Country of Domicile or Formation: Cayman Islands

The offer to purchase Shares as set forth above is confirmed and accepted by the
Company.

 

Harvest Natural Resources, Inc. By   /s/ Stephen C. Haynes Title:   VP and Chief
Financial Officer

 

13